Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Claim 26recites the limitation “basic proportion”.  The Examiner to interpret this phrase to be the same as a “simple proportion”, which ratios are commonly based on.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Chan on 3/1/2021.

The application has been amended as follows: 
Claim 24 (Currently Amended): A method of manufacturing an elastic self-lubricating polishing tool comprises said following steps of: 
(a) attaching an abrasive member having a plurality of abrasive convex pieces with wave-shaped top portion to an elastic base layer to form an elastic grinding layer of said elastic self-lubricating polishing tool; 
(b) coating a surface of said elastic grinding layer with a lubricating coating by the steps of :
(b.1) coating said lubricating coating on each of said abrasive convex pieces; and 
(b.2) coating said lubricating coating on said elastic base layer which is exposed between each two of said abrasive convex pieces; 
a first adhesive layer to allow liquid inside of said absorbing layer to be released from said absorbing layer and penetrate through said adhesive layer and said elastic base layer of said elastic grinding layer; 
(d) attaching an outer flannelette layer to other side of said absorbing layer by [[said]] a second adhesive layer; and 
(e) each of said first and second adhesive layers comprising an adhesive agent combination comprising an amino resin agent component, a curing agent component and a flatting agent component, and pressing each of said adhesive agent combination in a hot-press temperature to form respective first and second thin-film- shaped adhesive layer.

Reasons for Allowance
	Claims 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 24, the prior art of record Dean (US Patent Publication 2012/0220207) in view of Fang (CN105313033) in view of Felipe (US Patent Publication 2007/0066185), generally consistent with the claim limitations as described in the previous Office Action.  Dean discloses a polishing pad with an elastic layer, absorbing layer, an adhesive layer, and an outer flannelette layer.  Fang teaches an adhesive layer having an amino resin agent, a curing agent and a flatting agent.  The combination of Dean, Fang, and Felipe fail to disclose a hot pressing step to form respective first and second thin filmed shaped adhesive layer.  Since there are no known references that disclose these limitations the claims are determined to be novel and non-obvious.
Claims 25 and 26 are allowed as being dependent from an allowed claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723